                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC CONNER,

        Plaintiff,
                                                  Case No. 19-cv-921-bbc
   v.

HEATHER SCHWENN, ANTHONY
BROADBENT, TOMAS BELZ, GARY
BOUGHTON, MARK KARTMAN,
JIM SCHWOCHERT, PETER JAEGER,
ELLEN RAY, BRAD HOMPE, CINDY
O’DONNELL AND ANDREW HULCE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        s/                                              2/21/2020
        Peter Oppeneer, Clerk of Court                     Date
